Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in responsive to amendment filed on 2/23/21. Claims 1-20 are pending.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1, 5, 8, 12, 15 and 19 have been amended. Claims 1-20 are pending.

Examiner Notes

This paragraph describes the treatment of admitted prior art.  A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1-2, 5-9, 12-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”, in view of AAPA (Applicant Admitted Prior Art as disclosed in as-filed background section of original disclosure and as pointed in Remarks filed on 2/23/21 pg. 2 support for amended limitation ¶ 0002).

As to claim 1, Palm disclose a computer-implemented method performed by a delegated device for a requesting device to delegate the delegated device to download data (Palm, ¶ 0027-0030), the method comprising: 
during a first time when the requesting device and the delegated device are connected to a first network, receiving a proxy download request from the requesting device (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be cellular network), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030); and 
during a second time when the delegated device is connected to a second network, the second time being after the first time, receiving a download based on the proxy download request via the second network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. second network the internet)) (Palm, ¶ 0018-0019, 0027-0030).
Palm does not explicitly disclose the requesting device being stationary and configured to only access the first network.
However, AAPA (Applicant Admitted Prior Art) disclose the requesting device being stationary and configured to only access the first network (AAPA, ¶ 0002).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement AAPA’s teachings into Palm’s teaching of the requesting device being stationary and configured to only access the first network. This combination requires user to manually handle the data cap limitation in managing when the data exchanges occur or allow for overages to happen.


As to claim 2, Palm-AAPA disclose the computer-implemented method of claim 1, further comprising: during a third time when the requesting device and the delegated device are connected to the first network and if the download is complete, transmitting the download from the delegated device to the requesting device over the first network (Moreover the proxy server 106 evaluates the request in step 203 and determines, whether the user device 101 belongs to a predetermined device type.  This evaluation may be made upon receiving the web page from the content server 102 (third time where content is retrieved from the content server 102, proxy server forwards the content that was requested by user device) as depicted in FIG. 2a or it may be already be made upon receipt of the request in the proxy server 10 before the request is forwarded to the content server 102 and/or before the web page is received in the response from the content server 102.) (Palm, ¶ 0018-0019, 0027-0033).

As to claim 5, Palm disclose the computer-implemented method of claim 1, wherein the download requires the requesting device to access an internet via the first network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be cellular network i.e. 2G, 3G or 4G network as specified by the 3GPPP), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030).

As to claim 6, Palm disclose the computer-implemented method of claim 5, wherein the first network is a data capped network (Making reference to FIGS. 1, 2a-2b, the transmission of a web page including a multimedia object to the user device 101 begins with a request of the web page by the user device (first time when the requesting device), which may be sent from the user device 101 in step 201 upon a corresponding user input.  Within the second network 104 (i.e. first network which can be cellular network i.e. 2G, 3G or 4G network as specified by the 3GPPP), the request is passed to the proxy server 106 (i.e. delegated device receives the proxy download request from the user 101)) (Palm, ¶ 0018-0019, 0027-0030).

As to claim 7, Palm disclose the computer-implemented method of claim 6, wherein the second network is a publicly available network (Making reference to FIGS. 1, 2a-2b, The proxy server 106 forwards the request (i.e. forwards the request second time; where the forwarding occurs after first time request was made by user) to the content server 102 and receives the requested web page from the content server 102 in step 202, if the requested web page is not stored in a web cache of the proxy server 106.  In case the web page is already stored in the web cache, the proxy server may retrieve the requested web page from the web cache; the content server 102 is located in a first network 103 (i.e. second network the internet)) (Palm, ¶ 0018-0019, 0027-0030).

Claims 8-9, 13-14 list all the same elements of claims 1-2, 5-7 but in a computer program product of a delegated device for a requesting device to delegate the delegated device to download data ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the computer program product to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-7 applies equally as well to claims 8-9, 13-14.  

Claims 15-16, 19-20 list all the same elements of claims 1-2, 5-6 but in a computer system of a delegated device for a requesting device to delegate the delegated device to download data, the computer system comprising: one or more computer processors ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method ((Palm, ¶ 0018-0019, 0027-0030), figs. 1-2B), the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-2, 5-6 applies equally as well to claims 15-16, 19-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2013/0080865 A1), hereinafter “Palm”, in view of AAPA (Applicant Admitted Prior Art as disclosed in as-filed background section of original disclosure and as pointed in Remarks filed on 2/23/21 pg. 2 support for amended limitation ¶ 0002) as applied above in further view of Meenan et al. (US 2020/0314208 A1), hereinafter “Meenan”.

As to claim 3, Palm-AAPA disclose the computer-implemented method of claim 1, but does not explicitly disclose further comprising: during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof.
In an analogous art, Meenan discloses during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof (the prioritization module determines the priority information of the browser or similar client device-based prioritization information; the prioritization module determines the prioritization information of a specific client device request.  This can include the prioritization information specified in the request itself that may be based on request protocol or similar factors.  As the content items are returned by the cache or origin server, the prioritization module can examine the content items to determine if they include information related to prioritization, at operation 305.  The content items can include information about their type or similar information that is collected to assist in the re-ordering of the content items for delivery to the client device.  In addition, a domain of the content items can include specific prioritization scheme information where the domain attempts to manage the prioritization of the responses for the content items) (Meenan, ¶ [0025- 0036], figs. 1 & 3).  
Meenan’s teachings into Palm’s-AAPA teaching of during the first time, determining a placement of the proxy download request in a queue, the queue including at least one further proxy download request from one of the requesting device, a further requesting device, or a combination thereof. This combination allows the prioritization module can improve performance and user experience in accessing network service by using prioritization strategy driven by the proxy server rather than the current approach of using prioritization based on browser assumptions.

As to claim 4, Palm-AAPA- Meenan discloses the computer-implemented method of claim 3, wherein the queue is prioritized according to a respective file size value for the proxy download request and the at least one further proxy download request (the prioritization module determines the priority information of the browser or similar client device-based prioritization information; the prioritization module determines the prioritization information of a specific client device request.  This can include the prioritization information specified in the request itself that may be based on request protocol or similar factors.  As the content items are returned by the cache or origin server, the prioritization module can examine the content items to determine if they include information related to prioritization, at operation 305.  The content items can include information about their type or similar information that is collected to assist in the re-ordering of the content items for delivery to the client device.  In addition, a domain of the content items can include specific prioritization scheme information where the domain attempts to manage the prioritization of the responses for the content items; the bandwidth is split evenly across all requests in the group.  Bandwidth splitting is done at a frame-by-frame level where the next frame to be sent is evaluated as every frame of data is being prepared to be sent (assuming the data streams are chunked in a configurable frame size for processing (prioritize by size))) (Meenan, ¶ [0025- 0036], figs. 1 & 3). The Examiner supplies the same rationale for the combination of references Palm-AAPA- Meenan as in Claim 3 above.

Claims 10-11 list all the same elements of claims 3-4 but in the computer program product to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-4 applies equally as well to claims 10-11.  
Claims 17-18 list all the same elements of claims 3-4 but in the system to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 3-4 applies equally as well to claims 17-18.  


Response to Arguments

Response to 103 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of AAPA (Applicant Admitted Prior Art as disclosed in as-filed background section of original disclosure have been introduced to address 

Examiner has withdrawn 112(b) rejections. 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a. Chow et al. (US 2016/0094611 A1) – Discloses managing requests to a high utilization website, one or more computer processors receive a first resource usage load status from a first server computer.  The one or more computer processors receive a request for content on the first server computer from a client.  The one or more computer processors determine whether the first resource usage load is above a pre-defined threshold.  Responsive to determining the first resource usage load is above the pre-defined threshold, the one or more computer processors create a queue of a plurality of content requesters, wherein the client is one of the plurality of content requesters.  The one or more computer processors establish a bidirectional communication channel with the client.
b. Alisawi (US 2015/0023159 A1) – Discloses a proxy server or component associated with or residing on a mobile carrier or mobile operator side for enhancing mobile traffic management in a mobile network and system and methods therefor are disclosed.  The proxy server, in some embodiments, can delay, clump, block or otherwise manage incoming traffic initiated by one or more application servers and .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/15/21